MADDOX, Justice.
On April 18,1990, the parties filed in this Court a joint motion for voluntary dismissal of this appeal. That motion reads as follows:
“Come now the parties through their counsel of record and agree to dismiss this appeal, pursuant to Rule 42, A.R. A.P., with costs to be taxed to the appel-lee.”
It appearing that the parties have agreed to dismiss this appeal, it is hereby dismissed.
APPEAL DISMISSED.
HORNSBY, C.J., and JONES, SHORES, HOUSTON, STEAGALL and KENNEDY, JJ., concur.
ADAMS, J., dissents.